Citation Nr: 0835553	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  00-09 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a back condition, 
secondary to the effects of medication prescribed for 
service-connected psychiatric disability.  

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel



INTRODUCTION

The veteran served on active duty from October 1982 to 
October 1984.  

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in December 2003, the issues now on 
appeal were remanded to the Department of Veterans Affairs 
(VA) Regional Office (RO) in No. Little Rock, Arkansas, for 
additional development.  The Board also referred to the RO a 
claim for service connection for a low back disability on a 
direct basis.  As a result, the current decision will address 
service connection for a back disability on a secondary basis 
only.  This issue is now before the Board for final appellate 
consideration.


FINDINGS OF FACT

1.  The competent medical evidence, overall, does not show 
that the veteran incurred or aggravated a back condition as a 
result of a service-connected disability or medication 
prescribed for a service-connected disability.

2.  The competent medical evidence, overall, does not show 
that veteran's service-connected schizophrenia, paranoid 
type, precludes him from securing or following a 
substantially gainful occupation.


CONCLUSIONS OF LAW

1.  Service connection for a back condition, secondary to the 
effects of medication prescribed for a service-connected 
psychiatric disability, is not warranted.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.304, 3.310 (2007).

2.  The requirements for a TDIU rating have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the appellant in March 2007 that fully addressed all 
necessary notice elements.  The letter informed the appellant 
of what evidence was required to substantiate the claims and 
of the appellant's and VA's respective duties for obtaining 
evidence.  Although the notice letter was not sent before the 
initial AOJ decision in this matter, the Board finds that 
this error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of a supplemental statement of the case 
issued in February 2008 after the notice was provided.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal as the timing 
error did not affect the essential fairness of the 
adjudication.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, the March 2007 notice 
provided the rating criteria and effective date provisions.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA and private 
treatment records.  The appellant was afforded VA medical 
examinations in 2004 and 2007.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  

The record contains a favorable November 2004 determination 
by the Social Security Administration (SSA) along with some 
of the records (both VA and private) reviewed by SSA.  The 
determination itself reviews the pertinent findings from the 
medical records before SSA.  Moreover, with respect to the 
service connection claim, any outstanding records associated 
with the 2004 determination would, by their nature, relate to 
the veteran's unemployability.  Thus, there is no reason to 
expect that they would include any evidence relating to the 
etiology of his back condition, or its relationship to his 
schizophrenia.  With respect to the veteran's TDIU claim, any 
outstanding records would be dated prior to November 2004 and 
would be stale when compared to the more recent evidence, 
such as the report of a July 2007 VA psychiatric examination.  
In fact, the veteran has not asserted that any outstanding 
SSA medical records contain relevant evidence.  Thus, the 
Board finds that this claim does not require any additional 
development.  

In April 2007 correspondence, the veteran indicated that he 
had no additional information or evidence to give to VA and 
asked that his claim be decided as soon as possible. Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service Connection 

The veteran is currently service-connected for schizophrenia, 
evaluated as 50 percent disabling.  He asserts that 
medication taken to treat his schizophrenia has caused weight 
gain, which has caused or aggravated his low back disability.  

A claimant with active service may be granted service 
connection for disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1131; 
38 C.F.R. §§ 3.303, 3.304.  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (a)(2007).  Secondary 
service connection may be found where a service-connected 
disability aggravates another condition (i.e., there is an 
additional increment of disability of the other condition 
which is proximately due to or the result of a service-
connected disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

VA and private outpatient treatment reports reflect treatment 
for a variety of back conditions, including chronic low back 
pain, degenerative disc disease of the lumbar spine with 
small herniation compressing S1 nerve root, lumbar disc 
disorder without myelopathy, and mild disc protrusion at L5-
S1.  These records do not reflect that any medication 
prescribed for the veteran's service-connected schizophrenia 
has resulted in weight gain that caused or aggravated any of 
the veteran's low back conditions.  

The report of a March 2004 VA spine examination provides that 
the veteran's claims file was reviewed, as well as the 
records from the Memphis VA Medical Center.  It sets forth 
the relevant medical history, including the veteran's weight 
changes, and the results of the current examination.  The 
diagnosis was lumbosacral spine degenerative joint disease.  
The examiner addressed whether the veteran's weight gain was 
related to medications used for his service-connected 
psychiatric disability.  The examiner noted that multiple 
factors go into the problem and development of obesity.  
These included activity level, and the veteran had reduced 
activity secondary to his non-service-connected back 
problems.  The veteran admitted he was able to do very little 
walking or any type of physical activity.  Normal development 
of increased weight was secondary when intake calories were 
higher than the output of calories.  Age was also included in 
the development of obesity because of reduced metabolism.  
Certain medications have been noted on occasion to cause 
increased weight.  This was not noted in all people.  The one 
common factor for development of increased weight or obesity 
was the problem associated with the intake of greater 
calories than expelled.  Because of the veteran's very 
limited physical activity, he had a great deal of difficulty 
doing any type of exercise to reduce weight.  Therefore, the 
veteran's weight gain was less likely associated with the 
medications as opposed to other conditions.  

The report of a June 2007 VA spine examination provides that 
the veteran's claims file was reviewed.  It sets forth the 
relevant medical history and the results of current 
examination.  The diagnosis was lumbago and degenerative 
skeletal change, lumbar spine.  The examiner noted that the 
medications prescribed for the veteran's service-connected 
psychiatric disability had not resulted in "additional 
impairment of earning capacity" of the lumbar spine or 
additional impairment due to weight gain or impaired senses.  
While the veteran's medications, including those taken for 
his schizophrenia, had resulted in a side effect tremor, 
weakness and possible gait abnormalities, they had not 
affected the lumbar spine per se.  

The Board finds that the VA opinions are particularly 
probative.  They are based on current examination results, a 
review of the medical evidence and the examiners' medical 
expertise.  In addition, the 2004 VA examination report 
provides a detailed explanation with reference to physical 
findings in the medical record.  This fact is particularly 
important, in the Board's judgment, as the references make 
for a convincing rationale.

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

In this case, weight gain is a condition capable of lay 
identification.  See Espiritu, supra, and Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007).  Thus, the veteran's own 
testimony is competent and sufficient to establish that he 
has gained weight during the time he has taken medication to 
treat his schizophrenia.  However, as a lay person the 
veteran is not competent to relate his weight gain to 
medication, or state that it has caused or aggravated a low 
back condition.  Espiritu, supra.  Moreover, his own lay 
opinions are outweighed by the competent medical evidence.  
Simply stated, the Board finds that the 2004 and 2007 VA 
examination reports outweigh the veteran's contentions.  

In sum, the medical evidence demonstrates that the veteran is 
not entitled to service connection for a back disability, 
secondary to the effects of medication prescribed for a 
service-connected psychiatric disability.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


TDIU

The veteran contends that his service-connected 
schizophrenia, paranoid type, prevents him from being able to 
work.  

A TDIU rating may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16(a) (2007).  Where these percentage requirements 
are not met, entitlement to the benefit on an extraschedular 
basis may be considered when the veteran is unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disabilities, and consideration is given to 
the veteran's background including his employment and 
educational history.  38 C.F.R. §§ 3.321(b), 4.16(b) (2007).  
In determining whether the veteran is entitled to a TDIU 
rating, neither non-service-connected disabilities or 
advancing age may be considered.  38 C.F.R. § 4.19 (2007).

In Beaty v. Brown, 6 Vet. App. 532, 537 (1994), the Court 
indicated that the Board cannot deny the veteran's claim for 
total rating based on individual unemployability without 
producing evidence, as distinguished by mere conjecture, that 
the veteran can perform work.  

The veteran's sole service-connected disability is 
schizophrenia, paranoid type, evaluated as 50 percent 
disabling.  This evaluation fails to satisfy the initial 
schedular requirements for consideration of a TDIU rating.  
38 C.F.R. § 4.16(a).

Moreover, in this case there is no competent medical evidence 
that the veteran's service-connected schizophrenia, alone, 
renders the veteran's unable to secure and follow a 
substantially gainful occupation.  

In so finding, the Board is aware that the November 2004 SSA 
determination found the veteran to be disabled as of August 
2001.  However, the determination identified several 
impairments which were considered to be "severe":  
degenerative disc disease of the lumbar spine with herniated 
nucleus pulposus at L5-S1, hypertension, and paranoid 
schizophrenia.  Of these, the veteran is service-connected 
only for schizophrenia.  The SSA determination addresses each 
impairment in detail, making it clear that the veteran's 
inability to work is the result of all three combined.  
Moreover, a private August 2004 Disability Determination 
Evaluation submitted to SSA only addresses the limits caused 
by the veteran's low back condition.  

The report of a June 2007 VA orthopedic examination notes 
that the veteran's medications, including those taken for his 
schizophrenia, had resulted in a side effect tremor, weakness 
and possible gait abnormalities.  The examiner noted that 
these additive effects had resulted in a decreased earning 
capacity, but significantly did not state that they precluded 
any earning capacity or rendered the veteran unemployable.  
To the extent that this opinion could be read as support of 
entitlement to a TDIU, the Board observes that it appears to 
be referring to the general, possible side effects of the 
veteran's medications and not the actual side effects he 
experienced.

The report of a July 2007 VA psychiatric examination provides 
that the veteran's claims file and records were reviewed.  
The report sets forth the veteran's relevant medical, 
psychiatric and employment history.  The Axis I diagnosis was 
schizophrenia, paranoid type.  The Axis V current Global 
Assessment of Functioning (GAF) score was 51-55.  The 
examiner noted that the veteran reported that his present 
medications were managing his anxiety and disturbances of 
thought.  The examiner stated that the veteran's 
schizophrenia appeared to be well managed.  The veteran 
reported having had no problems with hallucinations or 
disturbances of thought for over five years.  He reported 
that the last time he experienced an anxiety attack was in 
the fall of 2006.  Considering the veteran's present 
circumstances, the examiner concluded that the veteran's 
schizophrenia was less likely than not to impact his ability 
to obtain and retain some form of gainful employment.  

The Board finds that this July 2007 psychiatric VA opinion, 
which clearly weighs against entitlement to a TDIU, is more 
probative than the June 2007 VA orthopedic opinion, for the 
following reasons:  The July 2007 VA opinion is in more 
definitive language, and was formed on the basis of a 
complete psychiatric assessment based on the specific facts 
of the veteran's own unique psychological case, which is at 
the heart of the veteran's claim and contentions.  This fact 
is particularly important, in the Board's judgment, as these 
references to the factors that are relevant to the veteran's 
case make for a more convincing rationale.

In sum, the weight of the credible evidence demonstrates that 
the veteran's service-connected schizophrenia does not render 
him unable to secure and follow a substantially gainful 
occupation.  Accordingly, he is not entitled to a TDIU 
rating.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert, supra; Ortiz, supra.


ORDER

Service connection for a back disorder, secondary to the 
effects of medication prescribed for a service-connected 
psychiatric disability, is denied.

A total disability evaluation based on individual 
unemployability due to service-connected disability (TDIU) is 
denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


